 



AMENDMENT #1

TO THE SECURITIES PURCHASE AGREEMENT AND



TO THE $3,725,000 PROMISSORY NOTE

 

This Amendment No. 1, dated March 23, 2017 (this “Amendment”), is by and between
Car Charging Group, Inc., a Nevada corporation (the “Issuer”) and JMJ Financial
(the “Investor”) (referred to collectively herein as the “Parties”)

 

WHEREAS, the Issuer and the Investor entered into a Securities Purchase
Agreement Document SPA-10052016 (the “SPA”) dated as of October 7, 2016,
pursuant to which the Issuer issued to the Investor a $3,725,000 Promissory Note
(the “Note”), a Warrant, and Origination Shares. All capitalized terms not
otherwise defined herein shall have the meanings given such terms in the SPA.

 

NOW, THEREFORE, the Issuer and the Investor agree as follows:

 

1. Extension of Maturity Date. The sentence in the Note that commences with “The
Maturity Date is the earlier of …“ shall be amended and replaced in its entirety
with the following:

 

“The Maturity Date is the earlier of May 15, 2017 or the third business day
after the closing of the Public Offering.”

 

2. Origination Shares. Section 1.3 of the SPA shall be amended and replaced in
its entirety with the following:

 

1.3 Origination Shares. The Issuer shall deliver the Origination Shares to the
Investor as follows:

 

1.3.1 Origination Share Pricing. On the fifth (5th) trading day after the
pricing of the Public Offering, but in no event later than May 15, 2017, the
Issuer shall deliver to the Investor such number of duly and validly issued,
fully paid and non-assessable Origination Shares as equals 48% of the
Consideration paid by the Investor to the Issuer under the Note (the
“Origination Dollar Amount”) divided by the lowest of (i) $0.70 per share, or
(ii) the lowest daily closing price of the Issuer’s common stock during the ten
days prior to delivery of the Origination Shares (subject to adjustment for
stock splits), or (iii) 80% of the common stock offering price of the Public
Offering, or (iv) 80% of the unit price offering price of the Public Offering
(if applicable), or (v) the exercise price of any warrants issued in the Public
Offering. It is the Issuer’s and the Investor’s expectation that the issuance
date of the Origination Shares dates back to the effective date of this
Agreement for purposes of Rule 144 under the Securities Act of 1933, as amended
(“Rule 144”).

 

1.3.2 Origination Share Pricing Reset. In the event that the Public Offering is
not completed before May 15, 2017, so long as the Investor owns any of the
Origination Shares at the time of a subsequent public offering where the pricing
terms from paragraph 1.3.1 above would result in a lower Origination Share
pricing, the Origination Shares pricing shall be subject to a reset based on the
same pricing terms as described in paragraph 1.3.1 above (such that the
Origination Shares issuance price would be reduced and the number of Origination
Shares issued would be increased to equal the Origination Dollar Amount). It is
the Issuer’s and the Investor’s expectation that the issuance date of any
repriced Origination Shares dates back to the effective date of this Agreement
for purposes of Rule 144 under the Securities Act of 1933, as amended (“Rule
144”).

 

1.3.3 Origination Share Beneficial Ownership Limitation. Unless otherwise agreed
by both Parties, at no time will the Issuer issue to the Investor such number of
Origination Shares that would result in the Investor owning more than 9.99% of
the number of shares of common stock outstanding of the Issuer immediately after
giving effect to the issuance of the Origination Shares (the “Beneficial
Ownership Limitation”). In the event that the number of Origination Shares
deliverable to the Investor pursuant to Section 1.3.1 or 1.3.2 above would cause
the Investor to exceed the Beneficial Ownership Limitation, the Issuer shall
deliver to the Investor such lesser number of Origination Shares the Investor
requests that would result in the Investor owning less than the Beneficial
Ownership Limitation and the Issuer shall deliver to the Investor the remaining
number of Origination Shares at such time as the Investor notifies the Issuer
that delivery of such remaining Origination Shares would not cause the Investor
to exceed the Beneficial Ownership Limitation.

 

  

 

 

3. Conditional Waiver of Default. The Investor conditionally waives the defaults
for the Issuer’s failure to meet the original Maturity Date of the Note and
delivery date for the Origination Shares, but the Investor does not waive any
damages, fees, penalties, liquidated damages, or other amounts or remedies
otherwise resulting from such defaults (which damages, fees, penalties,
liquidated damages, or other amounts or remedies the Investor may choose in the
future to assess, apply or pursue in its sole discretion) and the Investor’s
conditional waiver is conditioned on the Issuer’s not being in default of and
not breaching any term of the Note or the SPA or any other Transaction Documents
at any time subsequent to the date of this Amendment (if the Issuer triggers an
event of default or breaches any term of the Note, the SPA, or the Transaction
Documents at any time subsequent to the date of this Amendment, the Investor may
issue a notice of default for the Issuer’s failure to meet the original Maturity
Date of the Note and delivery date of the Origination Shares.

 

ALL OTHER TERMS AND CONDITIONS OF THE SPA AND THE NOTE REMAIN IN FULL FORCE AND
EFFECT.

 

Please indicate acceptance and approval of this Amendment by signing below:

 



    Michael J. Calise   JMJ Financial Car Charging Group, Inc.   Its Principal
Chief Executive Officer    

 

  

 

 

